Title: From James Madison to Ambrose Madison, 20 September 1785
From: Madison, James
To: Madison, Ambrose


Philada. Sepr. 20, 1785
I recd. yesterday yours of the 9 inst. You will do well in hastening the exaction of a Deed from Jones, as you have now actually paid part of the purchase money. His death or a refusal of his wife to concur in a conveyance will produce much perplexity, and possibly Loss. The result of further enquiry here is more favorable than the information contained in my last. I find that Tobo. of the best quality will command 55/. Pa. Curry. that the quality alone is the object of choice, without regard to the river from which it comes—that freight may probably be had at any time, tho’ it is very high as yet, not less than 25/ Pa. Cy. per Hhd. and that storage may be had at 4 or 5/. per Hhd per Month now, but it is supposed it will become cheaper. Notwithstanding these circumstances I shall be very shy of making engagements with persons here; such has been the frequency of unexpected failures. I am inclined to think the safest beginning will be by way of consignment which will leave us at full liberty to continue enterd or drop the plan as we may like, and will not place us in any connection with the fate of people here. A partnership will make our property in these hands liable. A consignment only leaves the property entirely ours. Wheat I am told may be sold for 8/4 per Bushel. Hemp has sold as high as 7d. per H. and the Legislature here has laid some duties which must raise it still higher, or at least favor its price. I believe I shall set off for N. Y. tomorrow or next day. On my return I shall write again unless it sd. be so near my setting out for Va as to be unnecessary. I recd. a letter yesterday from Mr. Jefferson by which I find that a packet is gone on to my father’s for me under seal. Let it not be opened before my return. Adieu
